In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                             No. 10-449V
                                      Filed: September 15, 2015

* * * * * *             *     *   *   *   *   *   *         UNPUBLISHED
KAYLA STACY,                                      *
                                                  *         Special Master Gowen
                Petitioner,                       *
                                                  *         Joint Stipulation on Damages; HPV
v.                                                *         Vaccine; ankylosing spondylitis,
                                                  *         arthritis, fibromyalgia
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                Respondent.                       *
                                                  *
*    * *   *    *   *   *     *   *   *   *   *   *

Katherine D. Gonyea, Dow, Golub, Remels & Beverly, LLP, Houston, TX, for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

    On July 12, 2010, Kayla Stacy (“petitioner”) filed a petition pursuant to the National Vaccine
Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that, as
a result of receiving Human Papillomavirus Quadrivalent (“HPV”) vaccinations on July 12,
2007; September 26, 2007; and May 15, 2008, she developed ankylosing spondylitis, arthritis
and fibromyalgia. Petition at ¶ 12. Further, petitioner alleged that she experienced residual
effects of her injury for more than six months. Id.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
    On September 11, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the HPV vaccines caused petitioner’s
alleged ankylosing spondylitis, arthritis, fibromyalgia, or any other injury or condition. Stipulation ¶
6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

    The parties stipulate that petitioner shall receive the following compensation:

    A lump sum of $9,500.00 in the form of a check payable to petitioner, Kayla Stacy. This
    amount represents compensation for all damages that would be available under 42
    U.S.C. § 300aa-15(a).

    Id. ¶ 8.

    The undersigned approves the requested amounts for petitioner’s compensation. Accordingly,
the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

    IT IS SO ORDERED.

                                                        s/Thomas L. Gowen
                                                        Thomas L. Gowen
                                                        Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.